Citation Nr: 1512648	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-21 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant is a surviving child of a veteran for the purpose of establishing basic legal entitlement to Department of Veterans Affairs' death benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The appellant avers that his father, C.L., Sr., had service with the U.S. Armed Forces in the Philippines during World War II.  [C.L., Sr.'s service has not been verified.]  The appellant's father died in February 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The initial threshold matter here, as in any claim for VA benefits, is whether the appellant is a proper claimant for the benefit sought.  Therefore, the Board has characterized the issue on appeal as it appears on the first page of this decision. 

In January 2013, the appellant and his wife testified at a hearing before the undersigned and a transcript of that hearing has been associated with the record. 


FINDINGS OF FACT

1.  The appellant was born in August 1943 and was 66 years old when he applied for VA death benefits in December 2009.

2.  The evidence of record does not show, nor is it alleged, that the appellant was permanently incapable of self-support by reason of physical or mental defect before he attained the age of 18.

3.  The appellant is not a "surviving child" as defined by regulation for the purpose of establishing basic entitlement to VA death benefits.


CONCLUSION OF LAW

The appellant is not entitled to VA death benefits as a matter of law.  38 U.S.C.A. §§ 101, 107, 1310, 1313, 1316 (West 2014); 38 C.F.R. §§ 3.5, 3.40, 3.57, 3.356 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

As will be discussed below, the claim of entitlement to VA death pension benefits for the surviving child of a veteran is being denied as a matter of law.  Therefore, the Board finds that the VCAA is not applicable to the current appeal.  See Mason v. Principi, 16 Vet. App. 129 (2002) (holding that the VCAA is not for application to matters in which the law, and not the evidence, is dispositive). 

Also as will be discussed below, the appellant's father, C.L., Sr., upon whose service the benefits at issue are sought, is not shown to have had qualifying service.  However, the Board finds that a remand to make an additional attempt to verify C.L., Sr.'s service in accordance with the United States Court of Appeals for Veterans Claims (Court) holding Tagupa v. McDonald, 27 Vet. App. 95 (2014) is not required before adjudicating the current appeal because the appellant has not established that he is a proper claimant for the benefit sought.  

The Claim

The appellant seeks entitlement to death benefits as a surviving child of C.L., Sr.  The appellant asserts that his father, C.L., Sr., is a veteran because, in substance, from October 1942 to his death in February 1945 at the hands of the Japanese in the Philippines during World War II he served as a guerrilla with the Bato-Balani Division.  

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  Persons with service in the Philippine Commonwealth Army, USAFFE, including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA nonservice-connected disability pension.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b)-(d). 

Where a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA shall pay Dependency and Indemnity Compensation (DIC) to the veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310(a).  Moreover, any person who is eligible as a surviving spouse or child for death compensation by reason of a death occurring before January 1, 1957, may receive DIC upon application therefore.  38 U.S.C.A. § 1316(a)(1).  A surviving child is entitled to DIC where there is no surviving spouse.  38 U.S.C.A. § 1313(b).   

For VA purposes a "child" is defined as an unmarried person who is either: under the age of 18, or became permanently incapable of self-support before the age of 18, or between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution and who is a legitimate child, a legally adopted child or was an illegitimate child acknowledged by the father.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1); 3.356. 

The appellant's father, C.L., Sr., upon whose service the benefits at issue are sought, died in February 1945.  In December 2009, the appellant filed the current claim for VA death benefits.  On his application form, he indicated that he was born in August 1943.  Therefore, he was 66 years old when he applied for VA benefits, and he has exceeded the maximum allowable age for recognition as a child of a veteran, regardless of his marital status or if he was pursuing a course of instruction.  

The only other way of establishing "child of a veteran" status for entitlement to VA benefits purposes under governing law then, is by establishing status as a "helpless child."  That is, a person shown to be incapable of self-support prior to the age of 18.  

Here, it is neither shown, nor alleged, that, prior to turning 18 years old, that the appellant was permanently incapable of self-support.

The Board acknowledges the appellant's contention that he is entitled to VA death benefits based on his father's military service and his status as a surviving child.  However, due to his age when he filed his application for benefits, and the lack of evidence showing he was permanently incapable of self-support prior to turning 18 years old, the Board must find that the appellant is not a child for VA benefits-eligibility purposes, and eligibility for VA death benefits is precluded as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where, the 

law and not the facts, is dispositive, the claim is denied for lack of entitlement under the law).


ORDER

The appeal to establish basic eligibility for VA death benefits, as a surviving child of a veteran, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


